DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 are pending and currently under consideration for patentability under 37 CFR 1.104

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020, 02/17/2021, 04/01/2021, 06/09/2021, 08/06/2021, 09/08/2021, and 10/13/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamazaki et al. (U.S. 8,038,604).
With respect to claim 1, Hamazaki teaches an endoscope cap (5) comprising: 
a cover (12) being a bottomed cylindrical injection-molded article and being attachable to and detachable from a distal end of an insertion part of an endoscope (FIG. 1), 
wherein the cover includes 
an opening end (5a) through which the distal end of the insertion part is inserted (FIG. 1), 
a window part (13) opened at a side surface, and 
a single linear groove-shaped cutout (14) formed on an internal surface extending from an edge of the window part (FIG. 1, 3), and 
wherein the cover is breakable by a user's bare hand while being attached to the distal end of the insertion part (FIG. 10).
With respect to claim 3, Hamazaki teaches an endoscope comprising: 
an insertion part (2) and an endoscope cap (5) attached to a distal end of the insertion part (FIG. 1,2)
wherein the endoscope cap has a cover (12) being a bottomed cylindrical injection-molded article and being attachable to and detachable from a distal end of an insertion part of an endoscope (FIG. 1), 
wherein the cover includes 
an opening end (5a) through which the distal end of the insertion part is inserted (FIG. 1), 
a window part (13) opened at a side surface, and 
a single linear groove-shaped cutout (14) formed on an internal surface extending from an edge of the window part (FIG. 1, 3), and 
wherein the cover is breakable by a user's bare hand while being attached to the distal end of the insertion part (FIG. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamazaki et al. (U.S. 8,038,604) in view of Kolberg et al. (U.S. 2018/0249894).
Hamazaki et al. teaches an endoscope cap as set forth above.  However, Hamazaki et al. does not teach the endoscope cap further comprising an elevator pivotally supported inside the cover.
With respect to claim 2, Kolberg et al. teaches an analogous endoscope cap wherein endoscope includes a lever (452) pivotally provided at the distal end of the insertion part (FIG. 7 for example), wherein the endoscope cap further comprises an elevator (24) pivotally supported inside the cover (FIG. 5), and wherein the elevator is connected to the lever so as to pivot together with the lever (FIG. 9 for example).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the endoscope cap of Hamazaki et al. to include an elevator pivotally supported inside the cover as taught by Kolberg et al. in order to provide an endoscope head having an endoscope head body which impedes the adhesion of organic material (para [0007] of Kolberg et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795